--------------------------------------------------------------------------------

Exhibit 10.1

 
 
LICENSE AGREEMENT FOR COUNTRY OF INDIA




THIS AGREEMENT (the "Agreement") is entered into as of this 30th day of
December, 2008, by and between


W2 ENERGY, INC., a corporation organized and existing under the laws of the
State of Nevada, United States of America, with its head office located at 26
Densley Avenue, Toronto, Ontario M6M 2R1 (“Licensor”)


and


Alpha Renewable Energy LLC, a limited liability company organized and existing
under the laws of the State of Georgia, United States of America, with its head
office located at 3434 Browns Mill Road, Atlanta, Georgia 30354 (“Licensee”)
with respect to the following facts:


R E C I T A L S


A.            Licensor and its affiliates have special knowledge, expertise,
“know how” and intellectual property rights, including but not limited to:


(I)  special knowledge, expertise "know how" and ownership of that certain
Patent No: ______________ relating to, among other things, the creation
synthetic diesel and electricity from biomass, a proprietary Plasma Reactor, and
the GTL reactor;


(II)  special knowledge, expertise "know how" and ownership of that certain
trade secret for its propertiory small electrical generating systems (“SEGS”)
using its unique, efficient, economical and environmentally safe and friendly
technologies; and


(III)  future developments including special knowledge, expertise, and "know
how," including enhancements, revisions, and improvements, to existing
technology and processes and patents, trade secrets, and intellectual property
of every description relating to items identified in (I), (II), and (III) above
(collectively, the “Technology”) developed subsequent to the date hereof and
during the period of effectiveness of this Agreement.


B.             Licensee desires to acquire such rights and knowledge from
Licensor and to exploit the market and promote the Technology in the Licensed
Jurisdiction as set forth herein.  Licensee:

 
Page 1

--------------------------------------------------------------------------------

 

(I)    has special knowledge of and access to the market in the Licensed
Jurisdiction;


(II)   has the ability and desire to manufacture and market in the Licensed
Jurisdiction;


(III)  has a desire to learn and provide after-sales services and maintain
enough technician staff for repairs when needed; and


(IV)  has a desire to operate the plants in his ownership as well.


A G R E E M E N T


NOW, THEREFORE, in consideration of their mutual promises, Licensor and Licensee
agree as follows:


I.  DEFINITIONS


A.            The term "Licensed Jurisdiction" shall mean that geographical area
of the country of India only.


B.             The term "Symbols" shall mean the various emblems, logos,
trademarks, trade names, insignias, service marks, and other artistic works
denoting or identifying the Technology and services of Licensor, which the
Licensee shall have the right to use under and pursuant to this License.


C.             The term "Technology" shall mean the proprietary information;
processes, data, know-how and inventions described in Recital A(III) above as
well as all reissues and extensions of any said patent and patent application,
and any improvements.


D.             The term "Effective Date" shall be the date on which the two
parties have signed this Agreement.


E.             The term "Authorized Contract Manufacturer” means a third party
manufacturer located in the Licensed Jurisdiction that (a) has entered into a
written agreement with Licensee, or a new company located in India (a “India
Newco”) that contains confidentiality and other provisions protecting Licensor
and it’s Technology and improvements in a manner no less restrictive than this
Agreement, and (b) to whom Licensee or India Newco will release only information
that is necessary to manufacture that particular part.


II.  LICENSE


A.            Grant of License


1.  Licensor hereby grants to Licensee, for the term of this Agreement, subject
to the terms and conditions herein, and the Licensee hereby accepts the
exclusive right to:

 
Page 2

--------------------------------------------------------------------------------

 



(a)  Manufacture, market and promote the use of the Technology in the Licensed
Jurisdiction;


(b)  Licensee may manufacture and sell equipment incorporating the Technology to
purchasers outside of the Licensed Jurisdiction but such sales will be made
through W2 Energy, Inc. or a joint venture company set up by Licensor and
Licensee.


2. Licensee may use the services of an Authorized Contract Manufacturer located
in the Licensed Jurisdiction provided (a) the Authorized Contract Manufacturer
shall have agreed in writing to be bound by the provisions of this Agreement to
the same manner and extent as Licensee in protecting Licensor and it’s
Technology and improvements in a manner no less restrictive than this Agreement,
and (b) Licensee or India Newco will only release the information that is
necessary to manufacture only that part pursuant to a strict non-disclosure
agreement on Government of India stamp paper.


3. Except as otherwise permitted herein, Licensee agrees not to directly or
indirectly manufacture, market, sell or use any of the Technology outside the
Licensed Jurisdiction or in any manner not expressly authorized, permitted or
contemplated herein.


B.             Licensor's Duties 


1.  The Licensor is the owner of the Technology and has the authority to grant
the license to Licensee to manufacture, produce, assemble and sell the
Technology and ancillary equipment.


(a)  Licensor is to supply preliminary drawings and engineering details on the
plants and equipment, which have been built by or built for Licensor.  Licensee
will convert the drawings and prepare detailed engineering drawings in metric
dimensions at Licensee’s expense.


(b)  Licensor will review the first drawings and, as appropriate, approve them
for use in production.


2.  Notwithstanding the foregoing, the drawings shall be and remain the property
of Licensor.  The use of the drawings by Licensee shall be governed in all
respects by this Agreement.  Licensor shall use the drawings in whatever manner
it deems appropriate or advisable provided that such use does not interfere
directly or indirectly with Licensee's permitted activities pursuant to this
agreement.


3.  Licensor’s grant of this License to Licensee is, except as otherwise
provided herein, exclusive, and irrevocable to manufacture, market, sell,
install, and operate the Technology and ancillary equipment in the Licensed
Jurisdiction, subject only to the terms, conditions and provisions of this
Agreement.
 
 
Page 3

--------------------------------------------------------------------------------




C.             License Conditions.  The aforesaid rights are granted on the
conditions set forth below.  The failure of Licensee to observe any one of the
conditions shall be both a material breach of this Agreement and a revocation of
the rights granted hereunder.


1.  All equipment incorporating the Technology shall be:


(a)  Constructed in accordance with the plans and drawings then available;


(b)  Comply with all local laws, regulations and restrictions regarding its
construction, deployment and use; and


(c)  Utilize only materials and fabrication practices and techniques approved by
Industry standard.


2.  Licensee shall at all times perform its duties, discharge its obligations,
and comply with all the terms and conditions, including the obligation to pay
money.  Licensee shall pay promptly all amounts due to Licensor hereunder.


D.            LICENSE FEE; ROYALTY


1.  As remuneration for the rights granted under Article II and the benefits of
Licensor's scientific research activities and services to be rendered under
Article II.B, Licensee agrees to pay Licensor upon execution and delivery of
this Agreement, a license fee of U.S. $500,000.00 (Five Hundred Thousand
Dollars) to be paid as follows:
 
(a)  $100,000.00 upon signing of this Agreement;
 
(b)  $100,000.00 upon delivery of the manufacturing drawings and plans;
 
(c)  $100,000.00  upon the start of production;
 
(d)  $100,000.00 within 12 months from the start of production; and
 
(e)  $100,000.00 within 24 months from the start of production.
 
2.  As additional consideration for the rights granted hereunder, Licensee
agrees to pay a royalty on the sale or deployment of each item of equipment
incorporating the Technology as follows:

 
Page 4

--------------------------------------------------------------------------------

 

(a)  year one to year 10: 6% of gross annual sales;


(b)  Any renewal term: 6% of gross annual sales.


3.  This Agreement will be automatically renewed for another 10 years upon the
herein provided terms and conditions, if the Licensee is not in default under
any of the terms or conditions set forth in this Agreement and is current with
all royalty payments.


4.  Royalties due under subparagraph II.D shall be calculated and paid monthly
within 15 days after the close of each calendar month.  Licensee shall furnish
to Licensor a statement in the form provided by Licensor certified by an officer
of Licensee and India Newco.


5.  Licensor may, in its discretion, conduct an audit of Licensee's operations
including books and records related thereto no more than once in any 12 month
period during the initial term or any renewal term of this Agreement.  Licensor
shall notify Licensee of the time(s) and place(s) of such audit and Licensee
shall have the right to have a representative present during the audit.


6.  Within sixty (60) days after the termination of each calendar year during
the term of this Agreement, Licensee shall provide Licensor with a final
statement, certified by an independent certified public accountant, of
Licensee's sales and deployments during the prior year along with any payment of
unpaid royalties due on the basis of said certification.  The Licensee agrees to
supply such other data to Licensor and give Licensor or its agent or designee
such access to its records as Licensor may reasonably request for verification
by Licensor of the gross sales and royalty computations.  If said verification
results in a finding that the aforesaid final statement submitted by Licensee
understated the royalties due on gross sales for the period in question by three
percent (3%) or more, Licensee will pay Licensor's costs of conducting the
verification, whether by certified public accountant or otherwise, as well as
any royalties found to be due to Licensor.  Licensee will not be responsible to
pay the cost of verification if audit results are substantially the same as
reported by Licensee.


 7.  If Licensee is not able or refuses to prepare and forward monthly reports
to Licensor as required by Paragraph II.D.4 or annual reports as required by
Paragraph II.D.6 above, Licensor shall have the right to send a representative
to Licensee's facility to prepare such reports and Licensee hereby agrees to pay
the reasonable expenses of Licensor's representative in preparing such reports.
 
 
 
 
Page 5

--------------------------------------------------------------------------------


 
8.  Licensor will notify Licensee within 60 days of receiving the sales report
if any more clarification is required.


9.  Time is of the essence.  Any late payments shall be subject to a late
payment charge of one and one-half percent (1- 1/2%) per month.


E.             Registrations and Infringement Actions


1.  Licensed Jurisdiction Filings and Registrations.  Licensee shall at its own
expense file with the appropriate administrative agencies of the Licensed
Jurisdiction, patent, trademark, service mark and copyright applications.  The
parties shall assist each other in making any other filings or applications with
jurisdictions in the Licensed Jurisdiction which either party deems advisable to
protect the Technology from infringement by unauthorized persons or entities.


2.  Licensed Jurisdiction Patent Infringement Actions.


(a)  Licensee shall promptly advise Licensor of any claim or suit made or
brought against Licensee or its affiliates for patent infringement based on
Licensee's manufacture, construction or operation of the Technology licensed
hereunder.  If such manufacture, construction or operation is in strict
accordance with design, specifications and know-how provided by Licensor and
incorporated in the Technology, then Licensor shall defend, indemnify and hold
Licensee free and harmless from all such claims, and shall reimburse Licensee
for its expenses and any damages or other sums that may be assessed in or become
payable under any final decree or judgment by any court to the extent of
Licensee’s manufacture, construction or operation referred to above.


(b)  In any such claim or suit Licensor shall have charge and direction of the
defense; Licensee shall render all reasonable assistance that may be required
and Licensee shall have the right to be represented at its own expense by
advisory counsel of its own selection.  Neither Licensor nor Licensee shall
settle or compromise any such suit without the consent of the other if the
settlement or compromise obligates the other to make any payments or part with
any property or assume any obligation or grant any license or other rights or be
subject to any injunction by reason of such settlement or compromise.


(c)  In the event that any claim or suit as defined above is brought against
Licensee then Licensor shall have the right at its own expense to make changes
in the Technology but only in the event such change would avoid the infringement
and would not affect unfavorably the design performance of equipment
incorporating the Technology.
 
 
 
 
Page 6

--------------------------------------------------------------------------------


 
III. EXCHANGE OF EXPERIENCE AND TECHNICAL INFORMATION


1.  During the term of this Agreement, the two parties undertake to mutually
exchange, without cost, any experience, technical information, know-how,
improvements and inventions related to the Technology, patentable or not, that
they may acquire without payment to a third party.  It is understood that either
party will advise the other party of improvements acquired without any
obligation of payment to a third party.


2.  All of the information on experience, technical information, know-now,
improvements and inventions referred to in this Article III shall be subject to
and treated confidentially in accordance with the confidentiality provisions of
Article V hereof.


IV.“MOST FAVORED NATION”


If, within seven years from the Effective Date, Licensor shall grant to another
party anywhere in the world under circumstances com­parable to Licensee, a
license to manufacture, market, and sell the Technology, on more favorable
license fee or royalty terms than specified in this Agreement, then Licensor
shall promptly notify Licensee in writing of the terms of said license and
Licensee shall, at its election, be entitled to the benefit of such more
favorable license fee or royalty terms.  This benefit shall apply only to
operations subsequent to the effective date of granting said more favorable
license, and only while said more favorable license fee or royalty terms are
available to the other party, and only upon Licensee accepting all other less
favorable terms which may have accompanied the more favorable license fee or
royalty terms.  Licensee shall not be entitled to the return of any license fee
or royalty previously paid.


V. CONFIDENTIALITY


1.  During the term of this Agreement, and for a period of ten (10) years
thereafter, Licensee shall hold in strict confidence all technical information
and data pertaining to the Technology supplied by Licensor, the Third Party
Manufacturer, if any, and shall use it only for the purpose of permitted
activities hereunder.  Licensee shall exercise all reasonable efforts including
the execution of individual confidentiality agreements with its employees,
agents and representatives to prevent the disclosure of such information to
others.


2.  In those instances where such disclosure is necessary in the construction,
alteration, operation, maintenance or repair of equipment, Licensee shall
exercise all reasonable efforts to ensure that the disclosure is made only for
such purpose and only to a third party which has entered into an agreement with
Licensee requiring said third party to maintain the disclosure in confidence and
to limit the use of said information to the purposes provided for herein.
 
 
 
Page 7

--------------------------------------------------------------------------------




3.  The foregoing provisions shall not apply to information which becomes part
of the public domain through no fault, action or inaction on the part of
Licensee or which is obtained by the Licensee from another sources.
 
VI. TERM AND TERMINATION


1.  Term.  


This Agreement shall become effective on the Effective Date, shall remain in
effect for ten (10) years and subject to the provisions of section VI.B,
automatically renew for ten (10) more years if not in default on either side.


2.  Termination.  


(a)  If Licensee becomes subject to any of the following events the license
hereby granted shall automatically terminate forthwith without any notice
whatsoever being necessary:


(i)  Licensee becomes insolvent as defined in the applicable laws of the
Licensed Jurisdiction, admits in writing its insolvency or its present or
prospective inability to pay its debts as they become due, is unable to or does
not pay all or any material portion (in number or dollar amount) of its debts as
they become due, permits or suffers a judgment to exist against it (unless
enforcement thereof is stayed pending appeal), makes or proposes an assignment
for the benefit of creditors, convenes or proposes to convene a meeting of its
creditors, or any class thereof, for purposes of effecting a moratorium upon or
extension or composition or commences, has commenced against it or proposes to
commence any bankruptcy, reorganization or insolvency  proceeding, or other
proceeding under any federal, state or other law  for the relief of debtors;


(ii)  Any receiver, trustee or custodian is appointed to take possession of all
or any substantial portion of the  assets of Licensee, or any committee of
Licensee's creditors, or any class thereof, is formed for the purpose of
monitoring or investigating the financial affairs of Licensee or enforcing such
creditors' rights; or


(iii)  Licensee ceases to conduct its business as the same is now contemplated
in the ordinary course of its business.
 
 

 
 
Page 8

--------------------------------------------------------------------------------

 

3.  In the event this license is so terminated, Licensee, its receivers,
representative, trustees, agents, administrators, successors and/or assigns
shall have no right to sell, exploit or in any way deal with or in the
Technology except with and under the special consent and instructions of
Licensor, in writing, which Licensee shall be obligated to follow.


4.  If Licensee shall breach any representation, warranty or any of its
obligations under the terms of this Agreement, including, but not limited to,
the obligation to make timely payment of all sums payable to Licensor hereunder,
if such breach is not cured by Licensee within sixty (60) days after notice of
breach by Licensor, Licensor shall have the immediate right to terminate the
license hereby granted upon delivery of written notice to
Licensee.  Notwithstanding the above, if Licensee uses the Technology in an
unauthorized manner, Licensor shall have the immediate right to terminate this
Agreement upon delivery of written notice of such termination to Licensee.


5.  In the event of termination of this Agreement by Licensor, Licensor shall
not enter into a License Agreement with any of Licensee's contractors or
sub-contractors or their affiliated companies for the manufacture, marketing, or
sale of the Technology.


VII. GENERAL


1.  Assignment. This Agreement can be assigned by Licensee without the prior
permission of Licensor to India Newco, or any successor company controlled by,
controlling, or under common control with Licensee, provided that at least 51%
of the equity interest in the ultimate controlling entity shall be owned
directly by Licensee.


 2.  Arbitration.  Any dispute between the parties arising under or related to
this Agreement shall be resolved by arbitration, which shall be held in Atlanta,
Georgia and conducted in accordance with the Rules of the American Arbitration
Association.  Each party shall bear its own expenses of the arbitration, except
that the arbitrator's fees and costs shall be borne equally by the parties.


3.  Severability.  The determination that any provision of this Agreement is
invalid or unenforceable shall not invalidate this Agreement, all of said
provisions being inserted conditionally on their being considered legally valid,
and this Agreement shall be construed and performed in all respects as if such
invalid or unenforceable provision(s) were omitted.
 
 

 
Page 9

--------------------------------------------------------------------------------


 
4.  Insurance. Licensee will be responsible to insure its operation according to
the rules of Government of India or according to the system of insurance
practice in similar industries in India.


5.  Waiver.  Failure or inability of either party to enforce any right hereunder
shall not waive any right with respect to any other or future rights or
occurrences.


6.  Headings.  The headings herein are for reference only and shall not affect
the construction of this Agreement.


7.  Entire Agreement. This Agreement constitutes the entire agreement between
the parties regarding the subject hereof and supersedes all prior or
contemporaneous agreements, understanding and communication, whether written or
oral.  This Agreement may be amended only by a writing signed by both parties.


8.  Notice.  All notices which are required or permitted to be given pursuant to
the terms of this Agreement will be in writing and will be sufficient in all
respects if given in writing and delivered personally or by overnight service
with tracking capability as follows:


     If to Licensor:


W2 Energy, Inc.
26 Densley Ave.
Toronto, Ontario M6M 2R1


     If to Licensee:


Alpha Renewable Energy LLC
3434 Browns Mill Road
Atlanta, GA 30354 


9.  Good Faith. Licensee and Licensor agree to cooperate under this Agreement in
good faith and shall exercise all reasonable efforts to avoid disadvantages for
the other party.  Should unexpectedly any disagreement or disputes result from
this Agreement both parties will do their best to settle such problems
amicably.  If this is not possible, the matter shall be decided by arbitration
according to Article VIII.B hereof.


10.  Indemnification.  Licensee shall indemnify Licensor and hold Licensor
harmless from and against any obligation, cost, expense, liability or claims of
whatever kind or nature, demanded, asserted or claimed against Licensor whether
in contract or tort, relating to or arising out of or due to the Licensee’s
operation and doing in relation to operation of Licensee or India Newco.
 
 
Page 10

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the dates set forth below opposite their
names.





LICENSOR   W2 Energy, Inc.           By:  /s/   Michael McLaren           Name:
Michael McLaren           Title: CEO           Date: Dec 30, 2008              
           
LICENSEE
  Alpha Renewable Energy LLC           By: /s/  Ashwin Patel           Name:
Ashwin Patel           Title: President           Date: Dec 30th, 2008  


 
 
 
Page 11

--------------------------------------------------------------------------------